DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response received on 14 December 2021.  
Claims 22-23, 28, 30-33, 35 and 37-40 have been amended in the response received December 14,2021.
Claims 27 and 36 have been canceled in the response received 14 December 2021.
Claims 1-21 were previously canceled.
Claims 22-26, 28-35 and 37-41 are currently pending and have been examined.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-26 and 29-30; 31-35, and 38-39; and 40-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 22-26, and 29-30 are directed to a method; 31-35, and 38-39 are direct to a system; and 40-41 are directed to a product of manufacture.  
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of suggesting a size of an item.  Specifically, representative claim 22 recites the abstract idea of: 
acquiring size data of the first article in response to detecting a first operation; 
sending, the size data of the first article;
acquiring high-precision user data of a user and low-precision user data of the user; 
determining a suggested size of the first article based on the size data and the high-precision user data, wherein the suggested size is a closest match to a body of the user, the high-precision user data reflects a body detail of the user, and the low-precision user data reflects a body contour of the user; and 
providing the suggested size and the low-precision user data; and
generating, an image based on the suggested size and the low-precision user data. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 22 recites the abstract idea of suggesting a size of an item, as noted above.  This concept is considered to be a certain method of organizing human activity because it relates to sale activities because the claims recite the activities of a first operation of the first user, acquiring high and low precision data of the user, determining a suggested size of the first article based on the size data and the precision data, and providing a suggested size to a user, thereby making this a sales activity or behavior.  Thus, representative claim 22 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 22 includes the additional elements of displaying, by a first application, a first user interface, wherein the first application is installed on the electronic device, and the first application is a third-party application, the first application, the first user interface, a second application, wherein the second application is installed on the electronic device, and the second application is a user trusted application, and wherein the first application and the second application are different applications, the second application, and a 3D try-on image. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely using the computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 22, individually and in combination do no more than use a computer as a tool to perform an abstract idea. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 22 is ineligible.
Independent claims 31 and 40 are similar in nature to representative claim 22 and Step 2A, Prong 1 analysis is the same as above for representative claim 22.  It is noted that in independent claim 31 includes the additional elements of  a non-transitory memory and a processor and independent claim 40 includes the additional element of a non-transitory computer storage medium, comprising instruction, wherein when run on a terminal, the computer instruction enables the terminal. The Applicant’s specification does not provide any discussion or description of a non-transitory memory and a processor in claim 31 and a non-transitory computer storage medium, comprising instruction, wherein when run on a terminal, the computer instruction enables the terminal in claim 40, as being anything other than generic elements. Thus, the claimed additional elements of claims 31 and 40 are merely generic elements and the implement of the elements are merely using a computer as a tool to implement the abstract idea.  As such, the additional elements of claim 31 and 40 do not integrate the judicial 
As such, claim 31 and 40 are ineligible. 
Dependent claims 23-26 and 29-30 do not aid in eligibility of independent claim 22. For example, claims 23-26 and 29-30 merely act to provide further limitations of the abstract idea recited in representative claim 22. Further, dependent claims 32-35 and 38-39, and 41, depending from claims 31 and 40, respectively, do not aid in the eligibility of the independent claims 31 and 40.  The claims of 23-26, 29-30, 32-35, 38-39 and 40 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 24-26, 34-35 include the additional element of a second server, dependent claims 29 and 38 include the additional element of a first server, dependent claim 23 includes the additional element of a mobile phone manufacturer, dependent claim 32 includes the additional element if a native application of the electronic device and dependent claim 39 includes the additional element of a touchscreen  Applicant’s specification does not provide any discussion or description of the additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely using the computer as a tool to implement the abstract idea (see MPEP 2106.05(f)).   Accordingly, claims 23-26, 24-26, 29, 32, 34-35 and 38 are directed towards an abstract idea. Additionally, the additional elements of claim 23-26, 24-26, 29, 32, 34-35 and 38, considered individually and in combination, do not provide an inventive concept because they are using the computer as a tool to implement the abstract idea.   


As noted in the Office Action mailed on 14 September 2021, the Examiner notes claims 28 and 37 are directed to eligible subject matter because it integrates the abstract idea into a practical application. Claims 28 and 37 recite the additional element of generating the 3D try-on image based on the suggest size, the low precision user data, and effect data of the first article, wherein the effect data of the first article is provided by the first application, and the effect data reflects a detail of the first article.  This additional element uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24, 26, 28, and 30; 31, 33, 35, 37, and 39; and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann (US 2014/0279289 A1) in view of Jackson et al. (US 2017/0046769 A1) and Wang, H. (PGP No. US 2020/0278949 A1). 

Claim 22 –
Steermann discloses a method, comprising: 
displaying, by a first application, a first user interface, wherein the first application is installed on the electronic device, and the first application is a third-party application (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application installed]”; and see: paragraph [0051] disclosing “a visual display screen 
acquiring, by the first application, size data of a first article in response to detecting a first operation on the first user interface (Steermann, see: paragraph [0073] disclosing “shopper may find a dress at Bloomingdale’s online website and clicks on the picture for more information regarding a certain article of clothing [i.e., in response to detecting a first operation]” and “displays particulars about the article of clothing…length, etc.”; and see: paragraph [0075] disclosing “size chart 31”; Also see: Fig. 9); 
by the first application, the size data of the first article, wherein the application is installed on the electronic device (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application installed]”); and see: paragraph [0051] disclosing “a visual display screen as at 11”; and see: paragraph [0052] disclosing “information is resident on the mobile application and is able to interact with an online retailer’s website [i.e., third-party]”); and see: paragraph [0073] disclosing “shopper may find a dress at Bloomingdale’s online website and clicks on the picture for more information regarding a certain article of clothing [i.e., in response to detecting a first operation]” and “displays particulars about the article of clothing…length, etc.”; and see: paragraph [0075] disclosing “size chart 31”); 
acquiring, by the application high-precision user data of a user and low-precision user data of the user wherein a first application is installed on an electronic device (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., mobile application 70] software to his or her mobile communications device 10 [i.e., electronic device]”; and see: paragraph [0054] disclosing “bodily measurements [i.e., 
determining, by the second application, a suggested size of the first article based on the size data and the high-precision user data, wherein the suggested size is a closest match to a body of the user, the high-precision user data reflects a body detail of the user (Steermann, see paragraph [0075] “The mobile application…utilizes the measurements from the shopper's mobile application data entry and compares those measurements to the size chart 31 on the shopping website 12. The mobile application selects a size [i.e., suggested size] from chart 33 based on the largest body measurement of the shopper”), and the low-precision user data reflects a body contour of the user (Steermann, see: paragraph [0063] disclosing “A further prompt queries the online shopper to select a body shape from the six basic body shapes 13 generally depicted in FIG. 1”);  and 
providing, by the application, the suggested size and low-precision user data (Steermann, see paragraph [0070] disclosing “mobile application…further contemplates certain functionality that will enable the shopper to upload their virtual imagery to one or more social network website(s)”; and see: paragraph [0104] disclosing “body type-to-clothing matching means for simultaneously presenting multiple overlaid facial and clothing images”); 
generating, by the first application, the suggested size and low-precision user data (Steermann, see paragraph [0075] “The mobile application…utilizes the measurements from the shopper's mobile application data entry and compares those measurements to the size chart 31 on the shopping website 12. The mobile application selects a size [i.e., suggested size] from chart 33 based on the largest body measurement of the shopper”; and 
Steermann does not disclose: 
generating a 3D try-on image; 
but Jackson, however, does teach: 
generating a 3D try-on image (Jackson, see paragraph [0068] teaching “three-dimensional panel”; and see: paragraph [0093] teaching “Match logic 264 matches the guide points in the garment to the landmarks on the body shape”). 
The Examiner notes that the reference of Steermann and the reference of Jackson both teach the features of the high-precision user data and the low precision-user data (Jackson, see: paragraph [0109] “user’s body scan” and paragraph [0061] “body shapes”). However, Steermann does not disclose that the data is used to generate a 3D try-on image. 
This step of Jackson is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to utilizing high-precision  and low-precision user data in order to generate a try-on image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the try-on image of Steermann to be a 3D try-on image as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann in order for a user to see how the item of clothing would lay on his or her own specific body, or how the clothing would move as he or she wears it (see paragraph [0003] of Jackson).
 

sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications. 
Wang, however, does teach: 
sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications (Wang, [0041] teaching “A preset application” and “may be installed on the first terminal 120” and “any of an instant communications application, a social application, a payment application…”; and see: paragraph [0042] teaching “account registered in another application…but authorized to be shared in the preset application [i.e., sending, information to a second application]”; and see: paragraph [0045] teaching “parent application…installed on the second terminal 160” and “may be…an electronic shopping application” and “parent application in the second terminal 160 and  the preset application in the first terminal 120…may be different applications”;  and see: paragraph [0053] teaching “provides secure access”; and see: paragraph [0061] teaching “configured to synchronize previously used files used by the same user between the first terminal 120 and the second terminal 160”; and see: paragraph [0147] teaching “implementing previously used file synchronization among terminals (or different types 
This step of Wang is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to user information obtained in applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of  sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications, as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann to increase the efficiency of sharing information of a user between more than on application (Wang, see: paragraph [0007]).  

Claim  24 –
Steermann in view of Jackson and Wang teach the method of claim 22 as described above.  
Steermann further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
sending, by the second application, a first acquisition request to a second server, and receiving the high-precision user data of the user and the low-precision user data of the user sent by the second server. (see “backend server” in paragraph [0092]; Fig. 12)


Claim  26 –
Steermann in view of Jackson and Wang teach the method of claim 24 as described above.  
Steermann further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
receiving, by the second application, the high-precision user data of the user sent by a second server, or receiving the high-precision user data of the user entered by the user, or reading the high-precision user data of the user detected by the electronic device (see paragraph [0061]); and 
Steermann does not disclose the limitation below, however Jackson further teaches a method
calculating, by the second application, the low-precision user data of the user based on the high-precision user data of the user. (see “the system selects the appropriate one of multiple body shapes, based on the measurement data for the user…the selection is based on the user’s body scan” in paragraph [0109] of Jackson). 
The motivation for making this modification to the disclosure of Steermann is the same as that set forth above, in the rejection of claim 22.

Claim  28 –
Steermann in view of Jackson and Wang teach the method of claim 22 as described above.  
Steermann does not disclose the limitation below, however Jackson further teaches a method 
wherein generating, by the first application, the 3D try-on image based on the suggested size and the low precision user data comprises: generating the 3D try-on image based on the suggested size, the low-precision user data, and effect data of the first article, wherein the effect data of the first article is provided by the first application, and the effect data 
The motivation for making this modification to the disclosure of Steermann is the same as that set forth above, in the rejection of claim 22.

Claim  30 –
Steermann in view of Jackson and Wang teach the method of claim 22 as described above.  
Steermann further discloses a method, further comprising: 
displaying, by the electronic device, the 3D try-on image on the first user interface of the first application. (see paragraph [0074])

Claims 31, 33, 35, 37, and 39 – 
Claims 31, 33, 35, 37, and 39 are directed to a device. Claims 31, 33, 35-37, and 39 recite limitations that are parallel in nature as those addressed above for claims 22, 24, 26, 28, and 30, which are directed towards a method. Claims 31, 33, 35, 37, and 39 are therefore rejected for the same reasons as set forth above for claims 22, 24, 26, 28, and 30, respectively. 
Furthermore: 
claim 31 recites a non-transitory memory (see “backend server” in paragraph [0092] of Steermann); and a processor is configured to run the first application (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application]”). 
claim 33 recites a  system wherein the processor is configured to run the first application (Steermann, see: paragraph [0050]). 
claim 35 recites a system wherein the processor is configured to run the first application (Steermann, see: paragraph [0050]). 
claim 37 recites a processor (Steermann, see: [0097] disclosing “the computer-implemented mobile application”). 
claims 39 recites the processor is configured to run the first application; and a touchscreen (see paragraph [0230] of Jackson). 

Claims 40-41 – 
Claims 40-41 are directed to a medium. Claims 40-41 recite limitations that are parallel in nature as those addressed above for claims 22 and 24, which are directed towards a method. Claims 40-41 are therefore rejected for the same reasons as set forth above for claims 22 and 24, respectively. 
Claim 40 is a computer program product that recites a non-transitory computer storage medium, comprising computer instruction, wherein when run on a terminal, the computer instruction enables the terminal (Steermann, see: paragraph [0097] disclosing “computer-implemented mobile application” and “mobile application software”).  
Claim 41 is a computer program product that recites a non-transitory computer storage medium (Steermann, see: paragraph [0097]). 

Claims 23, 25, and 29; and 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann (US 2014/0279289 A1) in view of Jackson et al. (US 2017/0046769 A1), Wang, H. (PGP No. US 2020/0278949), and Melcher et al. (US 2015/0279069 A1).

Claim  23 –
Steermann in view of Jackson and Wang teach the method of claim 22 as described above.  
Steermann in view of Jackson and Wang do not further teach a method:
wherein the second application is developed by a mobile phone manufacturer. 
Melcher teaches wherein the second application is developed by a mobile phone manufacturer, and the first application is a third-party application (see “native application” and “social networking/third party app” in paragraph [0133] of Melcher). This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to be an application developed by a mobile phone manufacturer as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).


Claim  25 –
Steermann in view of Jackson and Wang teach the method of claim 24 as described above.  
Steermann in view of Jacksons do not teach the limitation below, however Melcher further teaches a method: 
wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds. (see “authenticate a user” in paragraph [0031] of Melcher)
The motivation for making this modification to the teachings of Steermann in view of Jackson and Wang is the same as that set forth above, in the rejection of claim 23.

Claim  29 –
Steermann in view of Jackson and Wang teach the method of claim 28 as described above.  
Steermann in view of Jackson do not teach the method below, however Melcher further teaches a method, wherein before acquiring, by the second application, the size data of the first article provided by the first application, the method further comprises: 
sending, by the first application, a second acquisition request to a first server, wherein the second acquisition request carries identification information of the first application; (see “user identifier” in paragraph [0123] of Melcher) and 
after verification on the identification information of the first application succeeds, receiving, by the first application, the size data and the effect data of the first article sent by the first server. (see “authenticate a user” in paragraph [0031] of Melcher)


Claim 32-
Steermann in view of Jackson teach the system of claim 31, as described above.
Steermann in view of Jackson do not further teach a system:
wherein the second application is a native application of the electronic device 
Melcher teaches wherein the second application is a native application of the electronic device (see “native application” and “social networking/third party app” in paragraph [0133] of Melcher). This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to be an application developed by a mobile phone manufacturer as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).

Claims 34, and 38 – 
Claims 34, and 38 are directed to a device. Claims 34, and 38  recite limitations that are parallel in nature as those addressed above for claims 25 and 29, which are directed towards a method. Claims 34, and 38  are therefore rejected for the same reasons as set forth above for claims 25 and 29, respectively. 
Claim 38 recites a system wherein the processor is configured to further run the first application (Steermann, see: paragraph [0050]). 


Response to Arguments 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 14 December 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that the “Applicant respectfully submits that claim 22 as amended is not directed to an abstract idea,”  the Examiner respectfully disagrees. The amended claims were analyzed under Step 2A, Prong 1, under the 2019 PEG and recite an abstract of suggesting a size of an item. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity and the claims are related to sales activities or behaviors. For example, the amended claims recite the activities of acquiring size data of a first article in response to detecting a first operation, sending the size data of the first article, acquiring high and low precision data of a user, wherein there is a suggested size of an article based on the data, and the size is a closest match to a body of the user, providing a suggested size, and a model of the user that is based on the suggested sized and the data of the user, which are activities that are related to sales activities or behaviors. Therefore, the Examiner maintains that the claims are directed to an abstract idea. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “the features recited in amended claim 22 are integrated into a practical application,” and further stating that “it can be appreciated that claim 22 constitutes an improvement in the field of 3D virtual try-on process, as a result, is integrated into a practical application,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 and the recited additional elements do not integrate the abstract idea into a practical application. Even when considering the newly amended limitations, the additional elements of displaying, by a first application, a first user interface, wherein the first application is installed on the electronic device, and the first application is a third-party application, the first application, the first user interface, a second application, wherein the second application is installed on the electronic device, and the second application is a user trusted application, and wherein the first application and the second application are different applications, the second application, and a 3D try-on image, are recited and described in a generic manner and are merely using the computer as a tool to implement the abstract idea.  For example, paragraph [0304] of the instant specification discloses: 
“…computer may be a general-purpose computer, a dedicated computer, a computer network, or other programmable apparatuses. The computer instructions may be stored in a computer-readable storage30 medium or may be transmitted from a computer-readable storage medium to another the computer instructions may be transmitted from a website, a computer, a server, or a data center to another website, computer, server, or data center in a wired (for example, a coaxial cable, an optical fiber, or a digital subscriber line) or wireless (for example, infrared, radio, or5 microwave) manner…”
As such, in this case the additional elements recited in the claims and described in the specification, are recited in a generic manner. Further, the Examiner maintains that the additional elements are using a computer as a tool to implement the abstract idea and when considered in combination and in individually, would not be sufficient to integrate the abstract idea into a practical application. 
Further, in regards to the Applicant’s argument that “claim 22 constitutes an improvement in the field of 3D virtual try-on process,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0004] of the Applicant’s specification reciting “meet the try-on requirement of the user and improve online shopping experience of the user, a virtual try-on technology is provided,” describing the Applicant’s claimed invention as directed toward solving problems such as improved suggestions of sizes for an item. Although the claims include computer technology such as displaying, by a first application, a first user interface, wherein the first application is installed on the electronic device, and the first application is a third-party application, the first application, the first user interface, a second application, wherein the second application is installed on the electronic device, and the second application is a user trusted application, and wherein the first application and the second application are different applications, the second application, and a 3D try-on image, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of suggesting a size of an item. The claimed process, while arguably resulting in an improved user shopping experience, is not providing any improvement to another technology or technical field, such as the field of 3D virtual try-on process as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the suggestions of a size of an item, e.g. commercial process. As such, the claims do not recite specific technological improvements or an improvement to the technical field of 3D virtual try-on process, and the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 14 December 2021, have been fully considered and agrees in part. In particular, the examiner agrees with the Applicant that Steermann does not disclose an application that interacts page 12 of the remarks that Steermann does not disclose “a third party application” and  “to generate a 3D try-on image, where the application determines a suggested size based on the size data and a high-precision user data and provides the suggested size to the third-party application,” and that “Steermann and Jackson et al., taken alone or in combination, fail to teach the above recited features of claim 22,” the examiner respectfully disagrees. The Examiner maintains that the reference of Steermann discloses  “a third party application” and “the application determines a suggested size based on the size data and a high-precision user data, and provides the suggested size to the third-party application. For example, paragraph [0050] of Steermann, explains that a user may download an application on to a mobile user device. The application may be an online retailer’s website (Steermann, see: paragraphs [0051]-[0052]).  Steermann also discusses that the user may utilize the application to determine a suggested size of clothing based on the size data of the user, as well as body measurement data of the user, encompassing the claimed low-precision data and the high-precision data (Steermann, see: paragraph [0063] and paragraph [0075]).  The user may choose a specific article of clothing from a website, such as Bloomingdale’s in this case, and also view the particular details for that article of clothing, such as the length, and a sizing chart (Steermann, see: paragraph [0073] and paragraph [0075]).  Further, the Examiner has relied upon the reference of Jackson to teach the feature of generating a 3D try-on feature. For example, paragraph [0068] discusses the 3D panel that uses the user data of the image data and the measurements to represent the 3D panel of the user in a specific garment. In paragraph [0093], Jackson discusses that the body shape of the user is utilized to display how the specific clothing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gutekunst, B., et al. (Patent No. US 10,861,601 B2), describes a system for an application that may share medical tests and information with other applications. 
As referenced in the Office Action mailed on 14 September 2021, Mitchell et al. (US 2017/0352092 A1): discloses a virtual apparel fitting system that utilizes virtual fit point of each garment image and aligns with virtual fit points on the image of the user.
As referenced in the Office Action mailed on 14 September 2021, Ray et al. (US 2017/0083971 A1): discloses creating three dimensional body scanning image data from a scanning booth. This image data is used to make comparisons with garment sizes. 
As referenced in the Office Action mailed on 14 September 2021, Gadre et al. (US 2016/0063588 A1): discloses searching inventory data of a physical store and creating a digital representation of the user wearing an article of clothing from the physical store. 
As referenced in the Office Action mailed on 14 September 2021, Naware et al. (US 2015/0134495 A1): discloses draping a three dimensional garment model onto a three dimensional body model of a user. 
As referenced in the Office Action mailed on 14 September 2021, Clayton et al. (US 2014/0244429 A1): discloses using native software of a cellphone to utilize image pattern data of a user with image pattern data of a garment. 
As referenced in the Office Action mailed on 14 September 2021, S. Seneviratne et al., "A Survey of Wearable Devices and Challenges," in IEEE Communications Surveys & Tutorials, vol. 19, no. 4, pp. 2573-2620, Fourthquarter 2017, doi: 10.1109/COMST.2017.2731979.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625